Citation Nr: 1003402	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right tonsillar cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1964 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on June 29, 2009, 
which vacated an August 2008 Board decision as to the issue 
remaining on appeal and remanded the matter for additional 
development.  The issue initially arose from a January 2007 
rating decision by the Boston, Massachusetts, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In May 
2008, the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its June 2009 order the Court, by incorporating the terms 
of a joint motion for remand, found the August 2008 Board 
decision failed to provide sufficient reasons and bases for 
not obtaining a VA medical opinion.  In denying the Veteran's 
claim the Board found that the probative value of a July 2007 
opinion from a private oncologist, J.M., M.D., was outweighed 
by the findings of the National Academy of Sciences (NAS) and 
by VA's not having determined that a presumption of service 
connection based on herbicide exposure in Vietnam was 
warranted for tonsillar cancer.  In the July 2007 opinion Dr. 
J.M. stated that the Veteran's cancer of the tonsil had the 
same etiology as cancers of the lung, bronchus, larynx, and 
trachea and that VA should also categorize cancers of the 
tonsil as having been caused by exposure to Agent Orange.  No 
rationale for the opinion was provided.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  The Court has held that the types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also notes that Title 38, section 1116(b)(1), 
United States Code, directs the Secretary of VA to 
"prescribe regulations providing that a presumption of 
service connection is warranted for [a] disease" when a 
positive statistical association exists between Agent Orange 
exposure and the occurrence of that disease in humans.  The 
statute further provides that a positive association exists 
when "the credible evidence for the association is equal to 
or outweighs the credible evidence against the association."  
In making this determination the Secretary is to take into 
account reports from the NAS under section 3 of the Agent 
Orange Act of 1991 as well as all other available sound 
medical and scientific information. 38 U.S.C. § 1116(b)(3).  
To carry out this directive, the NAS convened an Institutes 
of Medicine (IOM) committee to answer "whether a statistical 
association with herbicide exposure exists."  Agent Orange 
Act of 1991, Pub.L. No. 102-4, 105 Stat. 11 § 3(d)(1)(A) 
(codified as amended at 38 U.S.C. § 1116).  The IOM provides 
an answer to the question of statistical association in its 
biannual "Agent Orange Updates."  The Agent Orange Updates 
recommend that section 1116(a) include a disease on its list 
of diseases to which the presumption applies when that 
disease is placed in the "Sufficient Evidence of an 
Association" category, but recommend against inclusion if 
the disease is placed in any of the Updates' remaining three 
categories.  See Comm. to Review the Health Effects in 
Vietnam Veterans of Exposure to Herbicides, Inst. of Medicine 
of the Nat'l Academies, Veterans and Agent Orange: Update 
2002 (Fourth Biennial Update 2003) (noting that the remaining 
three categories are "Limited or Suggestive Evidence of an 
Association," "Inadequate or Insufficient Evidence to 
Determine Whether an Association Exists," and "Limited or 
Suggestive Evidence of No Association").  

Current VA regulations provide that certain disorders 
associated with herbicide agent exposure in service may be 
presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Veterans diagnosed 
with an enumerated disease who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.  Tonsillar cancer is not listed among these 
enumerated diseases.

VA, under the authority of the Agent Orange Act of 1991, has 
also determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for disorders 
which are not enumerated by regulation.  See 72 Fed. Reg. 
32,395 (Jun. 12, 2007).  

The Court, however, has held that even though a disease is 
not included on the list of presumptive diseases a nexus 
between the disease and service may nevertheless be 
established on the basis of direct service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The 
existence of presumptive service connection for a condition 
based on exposure to Agent Orange presupposes that it is 
possible for medical evidence to prove such a link before the 
National Academy of Sciences recognizes a positive 
association.").  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a 
claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran contends that he was exposed to 
Agent Orange during service in the Republic of Vietnam in his 
duties involving construction projects in the areas around 
Chu Lai and that he developed tonsillar cancer in 2006 as a 
result of that exposure.  The available record demonstrates 
that he served in Chu Lai and the Board finds that it may 
reasonably be presumed that to some extent he was exposed to 
Agent Orange during active service.  The Board also notes 
that in correspondence dated in June 2007 Dr. J.M. expressed 
his opinion, in essence, that VA should categorize cancers of 
the tonsil as a presumptive service connected disease based 
upon exposure to Agent Orange, but that no rationale was 
provided for this opinion nor was any information provided as 
to whether any other specific risks factors were considered 
in the etiology opinion for the Veteran's tonsillar cancer.  
Therefore, the Board finds the Veteran should be given the 
opportunity to provide any additional information he may have 
to support his claim.  He should also be notified that 
additional information from Dr. J.M. as to the rationale for 
the provided medical opinion may assist in substantiating his 
claim.

The Board further notes that subsequent to the August 2008 
decision in this case the IOM published findings in Veterans 
and Agent Orange Update 2006 and Veterans and Agent Orange 
Update 2008 which noted anecdotal evidence indicating a 
possible relationship between Agent Orange exposure and the 
development of tonsillar cancers.  It was noted that the 
statistical evidence was inadequate or insufficient to 
determine whether an association exists, but the IOM strongly 
suggested that a specific study as to this matter be 
conducted.  Therefore, the Board finds that additional 
development is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide any additional information he 
may have to support of his claim.  He 
should also be notified that any 
additional information from Dr. J.M. as 
to the rationale for the provided July 
2007 etiology opinion may assist in 
substantiating his claim.  An 
appropriate amount of time for a 
response should be provided.  Any 
evidence received should be associated 
with the file. 

2.  Thereafter, the Veteran's claim 
file and any additional evidence 
received should be reviewed by an 
appropriate VA specialist for an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that his tonsillar cancer 
developed as a result of service, to 
include as a result of Agent Orange 
exposure.  The examiner should be 
requested to address the published 
findings as to tonsillar cancer in 
Veterans and Agent Orange Update 2006 
and Veterans and Agent Orange Update 
2008 and other possible risk factors 
for the development of tonsillar 
cancers.  Information indicating the 
examiner's acquired expertise as to 
this matter and the medical and 
scientific information considered 
should be provided.  Additional 
examinations, studies, and requests for 
information should be conducted as 
necessary for an adequate opinion.  The 
opinion should be provided based on a 
review of the medical evidence of 
record and sound medical principles.  

3.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issue on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


